                Case 3:19-cv-05451-JSC Document 11 Filed 11/26/19 Page 1 of 3




 1   Mark L. Javitch (CA SBN 323729)
     Javitch Law Office
 2   480 S. Ellsworth Ave.
     San Mateo, CA 94401
 3   Telephone: 650-781-8000
 4   Facsimile: 650-648-0705
     mark@javitchlawoffice.com
 5   Attorney/Plaintiff

 6
 7
 8
 9                                     UNITED STATES DISTRICT COURT

10                                 NORTHERN DISTRICT OF CALIFORNIA
                                          SAN FRANCISCO DIVISION
11
12
     MARK L. JAVITCH,                                        Case No.: 3:19-cv-05451-JSC
13                        Plaintiff,
                                                             STIPULATION TO POSTPONE CASE
14   v.                                                      MANAGEMENT CONFERENCE
15   BRANDREP LLC, et. al.

16                      Defendants.

17
18          WHEREAS, this case was filed on August 29, 2019, and the Court has set the due date for the

19   case management statement for November 28, 2019, and the case management conference for December

20   5, 2019.
21          NOW, the Parties report that they are currently discussing settlement and believe they can
22
     resolve this case without a case management conference, as they are finalizing the terms of the
23
     settlement.
24
25
26
27
                                                         1
28                                                                                            3:19-cv-05451-JSC
              Case 3:19-cv-05451-JSC Document 11 Filed 11/26/19 Page 2 of 3




 1          In order to facilitate settlement, the Parties request and hereby stipulate to extend the case

 2   management conference for two weeks until December 19, 2019 and the associated case management
 3   statement deadline to December 12, 2019.
 4
     Dated: November 26, 2019
 5
 6                                                         Respectfully submitted,

 7                                                         JAVITCH LAW OFFICE
 8                                                         By:_/s/ Mark L. Javitch______
 9                                                         Mark L. Javitch (CA SBN 323729)
                                                           Javitch Law Office
10                                                         480 S. Ellsworth Ave.
                                                           San Mateo, CA 94401
11                                                         Telephone: 650-781-8000
                                                           Facsimile: 650-648-0705
12                                                         mark@javitchlawoffice.com
13                                                         Attorney for Plaintiff

14
                                                           LEGAL SOLUTIONS 2U
15
                                                           By:_/s/ George Hutchinson______
16                                                         George C. Hutchinson (CA SBN #138735)
17                                                         24961 Del Monte St,
                                                           Laguna Hills, CA 92653-5618
18                                                         (949) 689-9184

19                                                         Attorney for Defendant Brandrep LLC.
20
21   PURSUANT TO STIPULATION, IT IS SO ORDERED

22
23
     ______________, 2019                                  _____________________________
24                                                         Jacqueline Scott Corley
25                                                         United States Magistrate Judge

26
27
                                                          2
28                                                                                               3:19-cv-05451-JSC
               Case 3:19-cv-05451-JSC Document 11 Filed 11/26/19 Page 3 of 3




 1
                                         Local Rule 5-1(i)(3) Attestation
 2
 3          Although this stipulation representing more than one electronic signature is being filed under the
 4   ECF/CM login belonging solely to Mark L. Javitch, attorney for Plaintiff, Local Rule 5-1(i)(3) permits
 5   the filer to attest that concurrence in the filing of the document has been obtained from each of the other

 6   signatories, which shall serve in lieu of their signatures on the document.

 7
            Therefore, in accordance with LR 5-1(i)(3), I hereby attest that I have received permission from
 8
     each signatory shown in this document to use their e-signature for the purposes of filing this document.
 9
10          DATED: November 26, 2019
11
12          By: /s/ Mark L. Javitch

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                          3
28                                                                                              3:19-cv-05451-JSC
